130 Ga. App. 238 (1973)
202 S.E.2d 677
MAYOR &c. OF SAVANNAH
v.
PALMERIO et al.
48659.
Court of Appeals of Georgia.
Argued October 3, 1973.
Decided November 2, 1973.
Rehearing Denied November 16, 1973.
James B. Blackburn, Eugene McCracken, for appellant.
Hamilton, James, Merkle & Young, John R. Young, John Wright Jones, for appellees.
HALL, Presiding Judge.
This is an appeal by the city with a *239 certificate from the denial of its motion for summary judgment in a suit filed against it for damages suffered in an automobile collision. Giving plaintiff the benefit of all favorable inferences from the record, we find there are genuine issues of material fact, and therefore the trial judge did not err in denying the motion for summary judgment.
Judgment affirmed. Evans and Clark, JJ., Concur.